Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Joohee Lee on May 20, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended)  A thermosetting composite resin composition, comprising:
about 22 to 28 wt% of a thermosetting resin, wherein the thermosetting resin comprises an unsaturated polyester comprising a polymer of a glycol and an acid, and having a degree of unsaturation of about 47 to 50%;
about 10 to 15 wt% of a low-profile additive (LPA) comprising epoxy and one or more selected form the group consisting of saturated polyester, polyvinyl acetate (PVAc) and polyurethane (PU); and
about 30 to 35 wt% of an inorganic filler comprising one or more selected from the group consisting of glass bubbles, calcium carbonate (CaCO3) and aluminum hydroxide (Al(OH)3), 
wherein the inorganic filler has a compressive strength of about 6000 to 6300 psi, wherein the inorganic filler is surface-treated with a silane compound selected from the group consisting of ester-silane, amino-silane, and methacryl-silane, all the wt% based on the total weight of the thermosetting composite resin composition.

See pages page 4, line 16-page 5, line 10, and page 10, lines 1-5 of the specification as originally filed (see also limitations from cancelled original claims 6-10). 

Claim 3 is amended as follows:
3.	(Currently Amended) The thermosetting resin composite resin of claim 2, [[comprising:
an amount of about 22 to 28 wt% of the thermosetting resin;
an amount of about 10 to 15 wt% of the low-profile additive;
an amount of about 30 to 35 wt% of the inorganic filler;]] 
wherein the thickening agent is present in an amount of 0.7 to 1.5 wt% [[of the thickening agent;]] and the fibrous reinforcement is present in an amount of about 28 to 37 wt % [[of the fibrous reinforcement]], all the wt% based on the total weight of the thermosetting resin composite resin composition.

Claim 4 is amended as follows:
4.	(Currently Amended)  The thermosetting composite resin composition of claim 1,  [[wherein the thermosetting resin comprises an unsaturated polyester resin, which comprises a polymer of a glycol and an acid,]] wherein the glycol comprises propylene glycol, neopentyl glycol or combinations thereof.
 
Claims 6-10 are cancelled as follows:
6-10.	(Cancelled).

3.	These claims are renumbered as follows:
Claims 1-5 remain as Claims 1-5.
Claim 12 becomes Claim 6, which depends on claim 1; reads as “The thermosetting composite resin composition of claim 1”.
Claim 13 becomes Claim 7, which depends on claim 2; reads as “The thermosetting composite resin composition of claim 2”.
Claim 14 becomes Claim 8, which depends on claim 2; reads as “The thermosetting composite resin composition of claim 2”.
Claim 15 becomes Claim 9, which depends on claim 1; reads as “A method of manufacturing an automobile shell plate, comprising: forming a sheet using the thermosetting composite resin composition of claim 1”. 
Claim 16 becomes Claim 10, which depends on claim 9; reads as “The method of claim 9”.
Claim 17 becomes Claim 11, which depends on claim 9; reads as “The method of claim 9”.
Claim 18 becomes Claim 12, which depends on claim 9; reads as “The method of claim 9”.
Claim 19 becomes Claim 13, which depends on claim 9; reads as “An automobile shell plate manufactured by the method of claim 9.”
Claim 20 becomes Claim 14, which depends on claim 13; reads as “A vehicle comprising the automobile shell plate of claim 13.”

Reasons for Allowance
4.	Claim 1 was amended to include the limitation “wherein the inorganic filler has a compressive strength of about 6000 to 6300 psi” which is supported at page 5, line 10, of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 03/07/2022.
5.	The claim objection set forth in paragraph 2 of the previous Office action mailed 12/08/2021 is no longer applicable and thus, withdrawn because the applicants amended claims to correct their informalities.
	See Claim Amendment filed 03/07/2022.
6.	The objection to the specification set forth in paragraph 3 of the previous Office action mailed 12/08/2021 is no longer applicable and thus, withdrawn because the applicants amended the cited disclosure to correct its informality.
	See amendment submitted by applicants on 03/07/2022. 
7.	The present claims are allowable over the prior art references of record, namely Choi et al. (US 2002/0042468), Park et al. (US 9,068,075), Sumner et al. (US 2008/0090954), Raviola et al. (US 2005/0143533), DU et al. (US 2016/0229990), Guzauskas (US 2003/00134925), and Takano et al. (US 2008/0187718). 
8.	Upon further consideration light of applicants’ arguments provided at pages 7-11 of their Remarks filed 03/07/2022 together with Examiner’s Amendment dated 05/20/2022, the 102 and 103 rejections set forth in paragraphs 5-15 of the previous Office action mailed 12/08/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed thermosetting composite resin composition, comprising: about 22 to 28 wt% of a thermosetting resin, wherein the thermosetting resin comprises an unsaturated polyester comprising a polymer of a glycol and an acid, and having a degree of unsaturation of about 47 to 50%; about 10 to 15 wt% of a low-profile additive (LPA) comprising epoxy and one or more selected form the group consisting of saturated polyester, polyvinyl acetate (PVAc) and polyurethane (PU); and about 30 to 35 wt% of an inorganic filler comprising one or more selected form the group consisting of glass bubbles, calcium carbonate (CaCO3) and aluminum hydroxide (Al(OH)3), wherein the inorganic filler has a compressive strength of about 6000 to 6300 psi, wherein the inorganic filler is surface-treated with a silane compound selected from the group consisting of ester-silane, amino-silane, and methacryl-silane, all the wt% based on the total weight of the thermosetting composite resin composition.
	Moreover, for the same reasons set forth above, the obviousness type double patenting rejection based on the claims of US Patent 9,068,075 in view of Sumner et al. as set forth in paragraph 4 of the previous Office action mailed 12/08/2021 is no longer applicable and thus withdrawn.
	Accordingly, claims 1-5 and 12-20 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764